Citation Nr: 0328363	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether an October 1946 rating decision denying service 
connection for residuals of trenchfoot of both feet was 
clearly and unmistakably erroneous.  

2.  Entitlement to an effective date earlier than September 
15, 1998, for the grant of service connection for residuals 
of trenchfoot of both feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  His awards and decorations for WWII combat service 
include the Purple Heart Medal and the Combat Infantryman 
Badge.

The appeal was previously before the Board of Veterans' 
Appeals (Board) in May 2001, when it was remanded for further 
evidentiary and procedural development.  Such development has 
been accomplished and the veteran's claims are now ripe for 
appellate review.

During the course of the development, service connection for 
peripheral neuropathy of the lower extremities was granted 
and the maximum schedular rating for residuals of bilateral 
trenchfoot was assigned for each foot, fro


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


m the date of claim.  Since these actions represented a complete grant of 
the benefit sought regarding these matters, they are not currently before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran failed to perfect an appeal of the October 1946 RO decision 
denying his original claim of entitlement to service connection for 
residuals of bilateral trench foot and has failed to demonstrate that there 
was an error of fact or law in the RO's October 1946 rating decision which, 
had it not been made, would have manifestly changed the outcome of the 
decision.  

2.  The veteran failed to perfect appeals of July 1981, June 1988, and 
December 1988 RO decisions holding that new and material evidence 
sufficient to reopen the previously-denied claim had not been submitted.

3.  Service connection is in effect for residuals of bilateral trenchfoot, 
effective from September 15, 1998, the date the veteran's claim to reopen 
the previously-denied claim for service connection was received.


CONCLUSIONS OF LAW

1.  The October 1946 rating decision does not contain clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2003).

2.  The July 1981, June 1988, and December 1988 RO decisions holding that 
new and material evidence sufficient to reopen the previously-denied claim 
had not been submitted are final.  38 U.S.C.A. §§ 5104, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.201, 20.302, 20.1103 (2003).

3.  The criteria for the assignment of an effective date prior to September 
15, 1998 for the grant of service connection for residuals of bilateral 
trench foot have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002), requires the VA to notify the 
veteran of any information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  He was notified of the VA's responsibilities 
vs. his responsibilities in the development of his claim for entitlement to 
an earlier effective date in a January 2003 Supplemental Statement of the 
Case.

The Court of Appeals for Veterans Claims has held that the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 2000 are not 
applicable to claims involving clear and unmistakable error in a prior RO 
decision, due to the unique nature of such claims.  Parker v. Principi, 15 
Vet. App. 407 (2002).

Whether an October 1946 rating decision denying service connection for 
residuals of trenchfoot of both feet was clearly and unmistakably 
erroneous.

The veteran argues that the October 1946 decision which denied his original 
claim for entitlement to service connection for residuals of trenchfoot was 
erroneous essentially on two grounds:  1) the RO did not have all his 
service medical records available due to a train strike and 2) the RO 
erroneously found that he did not have residuals of trenchfoot in 1946.  

The evidence of record in October 1946 included a copy of the veteran's 
service discharge examination, which shows that the veteran had a history 
of trenchfoot sustained in Belgium in December 1944.  The report shows that 
the veteran himself stated that it "bothers at times."  The portion of 
the report which was completed by the examining physician reflects that the 
trenchfoot was incurred in the line of duty, but that there was no 
resulting disability.  Upon clinical examination of his feet, there were 
"no objective findings," his neurological and cardiovascular systems were 
deemed to have been normal.  Also of record were service personnel records 
showing that the veteran was awarded the Combat Infantryman's Badge and the 
Purple Heart Medal for a left shoulder wound received in action.  

Although the envelope containing the veteran's service medical records is 
filed in the veteran's claims file below the 1946 rating decision, the 
envelope bears a mail stamp indicating that it was received in May 1949.  
Therefore, it is likely that service medical records (other than the 
discharge examination report) were not of record in October 1946.  

The veteran underwent a VA examination for compensation purposes in 
September 1946.  Although the veteran complained of problems with his feet, 
following the clinical examination, the examiner concluded that there was 
no evidence of residual effects of trench feet at that time.  

The October 1946 rating decision concluded that residuals of trench foot, 
bilateral, were not found on the examination at discharge.  A letter to the 
veteran, dated October 8, 1946, notified him that "It has been determined 
that service connection is not shown for the following conditions:  
residuals, trench foot, bilateral:  not found on exam at discharge."  The 
letter also provided information as to the steps necessary for the veteran 
to appeal the denial to the Board if he desired.  The veteran did not 
perfect an appeal of this decision to the Board.

In 1946, governing law and regulation provided for service connection, in 
substance, much the same as current laws and regulations provide.  
According to 38 C.F.R. § 2.1077 (1946), "the payment of disability 
compensation or pension is authorized in cases where it is established that 
disabilities are shown to have been directly incurred in or aggravated by 
active military or naval service."  

In order for a final decision to be tainted with clear and unmistakable 
error (CUE), the Court of Appeals for Veterans Claims (Court) has stated 
that:

(1) "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must 
be based on the record and law that existed at the time 
of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).

The Federal Circuit recently stated that there are two requirements to 
establish a CUE claim: 1) the alleged error must have been outcome 
determinative; and 2) the error must have been based upon the evidence of 
record at the time of the original decision.  See Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied 123 S.Ct. 2574 (2003).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by Simmons v. 
Principi, 17 Vet. App. 104 (2003), the Court stated that CUE is the kind of 
legal or factual error that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the error.  Id. at 
43.  To reasonably raise CUE, there must be some degree of specificity as 
to what the alleged error is, and unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the error.  Id. at 
44.  Simply to claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.

The Court has also stated that "an incomplete record, factually correct in 
all other respects, is not clearly and unmistakably erroneous," and that a 
breach of the duty to assist cannot constitute CUE because such a breach 
creates only an incomplete rather than an incorrect record.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

The Board notes that in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the 
Federal Circuit held that "where there is a breach of the duty to assist 
in which VA failed to obtain pertinent SMRs specifically requested by the 
claimant and failed to provide the claimant with notice explaining the 
deficiency, the claim does not become final for purposes of appeal."  Id. 
at 1334.  However, Hayre was subsequently overruled to the extent that it 
created an additional exception to the rule of finality applicable to VA 
decisions (i.e. that the existence of a "grave procedural error" renders 
a decision of the VA non-final).  See Cook, at 1344.  To the extent that 
Hayre stands for the proposition that a breach of the duty to assist cannot 
constitute CUE, it remains good law.  Id.

Turning to the proffered arguments, the Board notes that they essentially 
consist of a disagreement with the way VA interpreted the evidence of 
record (that the medical evidence supported a finding of current 
disability) or that VA breached its duty to assist the veteran (by 
reviewing the claim without his complete service department records).  As 
indicated by the above-discussed caselaw, mere disagreement with the 
weighing of the evidence or a breach of the duty to assist does not rise to 
the level of CUE.  

At the time of the October 1946 rating decision, the adjudicators who 
reviewed the veteran's claim considered the veteran's own contentions that 
he suffered from residuals of trenchfoot, the report of his discharge 
examination which indicated he did not have impairment resulting from 
trenchfoot at the time of his discharge, and also the report of the 
September 1946 VA examination which confirmed the findings on the discharge 
examination that he did not at that time have any impairment resulting from 
the episode of trenchfoot he sustained in service.  That the adjudicators 
gave greater probative weight to the opinions rendered by two different 
physicians, the service doctor, and the VA doctor, than they did to the 
opinion of the veteran himself, who was 20 years old and had no 
demonstrated medical expertise, cannot be viewed as clear and unmistakable 
error.  

The fact that the rating board in October 1946 likely did not have the 
veteran's service medical records available also cannot be considered to be 
clear and unmistakable error.  The benefit sought was denied on the basis 
that the veteran did not have a current disability involving trenchfoot.  
That he had sustained cold injury to his feet during service which was 
diagnosed as trenchfoot was not in question at that time, as the available 
discharge examination and service personnel records clearly showed the 
veteran had had trenchfoot in Belgium in December 1944.  Furthermore, the 
medical evidence of record was uncontroverted in showing that while the 
veteran had complaints involving his feet, he did not have current 
disability or impairment related to the trenchfoot.  Thus, the likely 
unavailability of the veteran's service medical records had no bearing upon 
the disposition of the claim, which turned upon the absence of current 
disability shown upon two separate medical examinations. 

The Board has carefully reviewed the record as it existed at the time of 
the October 1946 rating decision, and has been unable to find references to 
incorrect facts, or incorrect applications of the statutory and regulatory 
provisions that were in effect at the time of the rating decision in 
question.  More importantly, the veteran has failed to demonstrate that 
there was an error of fact or law in the October 1946 rating decision 
which, had it not been made, would have manifestly changed the outcome when 
it was made.  In view of this finding, the Board concludes that there was 
no CUE in the challenged decision.

Entitlement to an effective date earlier than September 15, 1998, for the 
grant of service connection for residuals of trenchfoot of both feet.

After the October 1946 denial, clinical records were received from the War 
Department, and the RO issued a confirmed rating decision, affirming the 
October 1946 decision in light of the newly-received clinical records.  In 
September 1948, a routine VA status examination was scheduled by the RO.  
The report of this examination was interpreted as showing no significant 
changes in the veteran's condition and again a confirmed rating decision 
was issued.  Both of these confirmed rating decisions bear a stamp 
indicating that "Notice to Veteran Not Required," apparently because the 
decisions were not accomplished in response to communication from the 
veteran.

It was not until April 1977 that the veteran contacted the VA, stating that 
his foot condition was affecting his ability to walk and stand at work and 
requesting VA compensation.  The RO responded by mailing a letter in May 
1977, which explained that service connection was not in effect for 
residuals of frozen feet.  

The veteran again wrote the VA in June 1981 requesting that the RO "review 
my S/C compensation claim for a possible increase due to frost-bite of 
feet."  He indicated that he was having problems with his feet and 
requested that the RO obtain reports of past and present VA treatment.  The 
RO obtained a hospital summary showing treatment in April 1981 for 
gastrointestinal and genitourinary complaints.  A confirmed rating decision 
was issued in July 1981 denying service connection for residuals of 
bilateral trench foot on the basis that the hospital summary contained no 
evidence of a current foot disability.  The veteran was informed of this 
denial and of the procedures for filing an appeal by letter of July 1981.  

By statement of January 1982, the veteran indicated that he desired to 
reopen the claim.  In February 1982, the RO replied that new and material 
evidence would be required to reopen the claim and informed him that the 
best evidence to submit would be statements from physicians who treated him 
either during or after service.  

The veteran next corresponded with the RO in February 1988, when he 
indicated that he continued to have problems with his feet and requested 
that the RO reconsider their denial of service connection for residuals of 
frozen feet.  The RO obtained VA outpatient treatment reports reflecting 
treatment throughout 1987 and early 1998.  These reports did not reflect 
any complaints or treatment referable to the veteran's feet, however, so 
the RO issued a confirmed rating decision in May 1988 on the basis that no 
current disability of the feet was shown.  The veteran was informed of this 
denial and of the procedures for filing an appeal by letter of June 1988.  

In September 1988, the veteran submitted copies of his service medical 
records and requested that the RO consider his entitlement to service 
connection for bilateral trench foot.  He also indicated he had been 
receiving physical therapy from the VA for current foot problems.  The RO 
initiated a request for copies of VA treatment records the same month.  In 
November 1988, the veteran submitted copies of his service medical records, 
private treatment reports dated in 1980, and a list of the dates between 
August 1988 and November 1988 he had received VA medical treatment for foot 
problems.  The RO again confirmed the previous denial, holding in December 
1988 that the evidence submitted by the veteran did not show a new factual 
basis to establish service connection for a foot disability.  Appeal rights 
and procedures were provided in a December 1988 letter.

The next relevant correspondence which appears in the veteran's claims file 
is a September 1998 letter from a private attorney addressed to the 
veteran's senator.  It is this letter which initiated the claim to reopen 
and which resulted in the grant of service connection for residuals of 
trenchfoot of the left foot and the right foot.  The date this letter was 
received at the RO, September 15, 1998, is the date of claim which was 
chosen by the RO in assigning the current effective date for the grant of 
service connection.

As discussed above, the veteran asserts that a date earlier than September 
15, 1998, should be assigned as the effective date for the grant of service 
connection.  In general, the effective date of a grant of service 
connection is based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  See 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

The date of entitlement to an award of service connection is the day 
following separation from active service or date entitlement arose if the 
claim is received within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The effective date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new and material 
evidence in a claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

The applicable statutory and regulatory provisions require that VA look to 
all communications from the appellant which may be interpreted as 
applications or claims--formal and informal--for benefits.  In particular, 
VA is required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 511; 38 C.F.R. §§ 3.1(p), 3.400(b)(2), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a).

Governing law and regulation requires that a notice of disagreement be 
filed within one year from the date that that agency mails notice of the 
determination to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A 
notice of disagreement is defined as a written communication expressing 
dissatisfaction or disagreement with an adjudicative determination by the 
RO and a desire to contest the result.  While special wording is not 
required, the notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination and a desire 
for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  After 
receipt of a notice of disagreement, the RO is required to prepare a 
statement of the case summarizing the relevant evidence of record and the 
laws and regulations applicable to the case, as well as the decision 
rendered by the RO.  The claimant must then respond by filing a timely 
substantive appeal.  38 U.S.C.A. § 7105.  

These requirements have remained substantially the same since the original 
denial was issued in October 1946.  Furthermore, review of the various 
statements of appellate rights and procedures for appeal which the RO 
furnished the veteran over the years reveals that he was actually informed 
of these requirements upon each subsequent denial.  

A determination on a claim by RO of which the claimant is properly notified 
is final if any appeal is not perfected as prescribed in 38 C.F.R. 
§ 20.302.  38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The 
veteran was properly notified of the October 1946 denial of his initial 
claim of entitlement to service connection for a residuals of bilateral 
trenchfoot, and he does not contend otherwise.  Furthermore, he was 
properly notified of the July 1981, June 1988, and December 1988 confirmed 
rating decision.  He did not file a notice of disagreement which meets the 
requirements set forth in 38 C.F.R. § 20.201 in response to any of these 
notices.  Although he corresponded with the RO within one year of receiving 
proper notice of the July 1981 confirmed rating decision, review of his 
January 1982 statement reveals that he did not indicate disagreement with 
that determination or a desire for appellate review; rather he stated he 
desired to reopen the claim.  Similarly, although he corresponded with the 
RO within one year of receiving proper notice of the May 1988 confirmed 
rating decision, review of his September 1988 and November 1988 
correspondence reveals nothing which could reasonably be construed as 
indicating disagreement with the confirmed rating decisions or a desire to 
appeal the denials.  Therefore, each of these confirmed rating decisions 
became final because the veteran did not file a notice of disagreement with 
any of them.  

As set forth above, the effective date of an award based on the receipt of 
new and material evidence in a claim reopened after final disallowance will 
be the date of receipt of the claim or the date entitlement arose, 
whichever is later.  In this case, the evidence seems clear that 
entitlement to service connection for residuals of bilateral trenchfoot 
arose prior to the RO's receipt of the September 1998 letter addressed to 
Senator Landrieu.  However, the date of receipt of this letter, the claim 
which led to the grant of these benefits, was September 15, 1998.  That 
date was correctly assigned by the RO.  There is nothing contained in the 
record which could be construed as an informal claim prior to the September 
1998 letter, as the veteran did not contact the VA directly or indirectly 
between the date of the most recent final confirmed rating decision and the 
VA's receipt of the September 1998 letter.  

In his written argument, the veteran emphasizes that he has never abandoned 
his claim and that therefore, none of the previous rating decisions should 
be viewed as final.  Unfortunately, this line of attack fails.  In the 
context of VA law, abandonment is defined as failure to respond to a 
request for evidence made by the RO or failure to report for a scheduled VA 
examination without good cause.  This concept has been honed over the years 
in VA regulations but the principle that abandonment occurs prior to 
adjudication of a claim has remained constant throughout the years since 
the veteran filed his initial claim for service connection.  See 38 C.F.R. 
§ 2.1028 (1939) and 38 C.F.R. § 3.158 (2003).  Therefore, while he is 
technically correct that he has never abandoned his claim, his error 
remains one of omission as he allowed the rating decisions listed above to 
become final through his failure to file notices of disagreement throughout 
the years.  


ORDER

The October 1946 rating decision does not involve CUE.

An effective date earlier than September 15, 1998, for the award of service 
connection for residuals of bilateral trenchfoot is denied.



	                        ____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps 
you can take if you disagree with our decision.  We are in the process of 
updating the form to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to the United 
States Court of Appeals for Veterans Claims."  (1) A "Notice of 
Disagreement filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing you.





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



